Title: From John Adams to John Quincy Adams, 6 November 1804
From: Adams, John
To: Adams, John Quincy



My dear Sir
Quincy Nov. 6. 1804

I thank you for my Letter from N.Y and the Pamplet inclosed. Commodore Morris’s Defence contains Information which appears to be wanted by our President and all his Ministers, by his senators and Representatives, by his Officers and Men of his Navy, and by the commercial Citizens of our Country.
To be sure to protect the Commerce and Seamen in the Atlantic and Mediterranean and blockade Tripoly, all with a large ship or two is rather too hard Work for a Commodore; but enough of this.
Yesterday You met and so did We. our Town gave 85 Votes to the Fed and 21 to the Anti. Braintree gave a Majority of four to the honest Candidate. We have heard no further. Quincy gave 90 Votes to the Fed. Ticket and 27 to the opposite, making 117 Votes many more than ever were given in this town. The Choice of Rep came on in the afternoon. A number who voted in the Morning for Electors went to dinner and returned too late to vote for Rep. So that the Numbers were Smaller on both Sides.
I wish to know whether the Vice President takes his Seat.
Your Mamma is ill, but we hope better than She has been—My Love to your Wife and Children and regards to all the Family.
I miss you, beyond expression. Thomas is very good, but he is So taken up with Business of many and various kinds, that I can not have him allways of Evenings as I had you. Alass I fear I cannot have you again So Steadily another Summer. Pray write me as often as you can at least as you used to do, by inclosing any Papers of importance.
With the tenderest affection and highest Esteem / I am &c
J. Adams